                                                                                    3/26/2019

                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                                HELENA DIVISION

 GAYNELL M. BRUCK,

                            Plaintiff,               No. CV-18-62-H-SEH

 vs.
                                                     ORDER

 TARGET CORPORATION, a
 Minnesota Corporation,

                           Defendants.

       To assist the Court in addressing pending and potential discovery issues in

this case,

       ORDERED:

       Each party shall forthwith file with the Court complete copies of all

discovery requests proposed to the opposing party and complete copies of all

responses to discovery provided.




                                                    ~ £4Ht"'":"h-
                                               I' AME. HADDON                   '
                                                 United States District Judge

                                         -1-
